Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED OFFICE ACTION
         This Office Action is in response to the papers filed on 22 July 2021.

   CLAIMS UNDER EXAMINATION
     Claims 1, 3-4 and 9-25 are pending and have been examined on their merits.

  PRIORITY
Applicant claims priority to Provisional Application 62/675922 filed on 24 May 2018.

WITHDRAWN REJECTIONS
The previous grounds of rejection have been withdrawn due to amendments made to claim 1.

NEW REJECTIONS
The arguments made in the response filed on 22 July 2021 are acknowledged. New grounds of rejection have been made to address the amendments to claim 1, and the presentation of new claims 9-25.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 3-4, 9-10, 13, 18-19 and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Winiski et al. (Process For Solid-State Cultivation Of Mycelium On A Lignocellulose Substrate. US2016/0264926 2016) as evidenced by Collins Dictionary (definition: cavity).

Winiski et al. teach a method that comprises combining a substrate with a fungus (Abstract; Figure 1). Figure 1 discloses this is an “inoculated substrate” (element 5). Examiner interprets this to be a first mixture. It is of note the art teaches the substrate has “discrete particles” ([0019]). At section [0045] Winiski teaches the substrate is typically in the form of particles. The art teaches the fungus species may be a member of Basidiomycetes, Ascomycetes or Zygomycetes ([0029]). 

Examiner notes claim 1 recites the following:
Incubating said first mixture in a first phase of fungal expansion for a time and at a temperature sufficient to allow said fungal inoculum to expand and dominate said substrate

The Instant Specification does not provide a definition for the term dominate. Element 6 of Figure 1 discloses the inoculated substrate is in an “incubation phase”. Winiski teaches in step 6 of the process, the inoculated substrate is incubated for a period of time “until the fungus has expanded around and throughout the discrete particles of substrate…during this time, the fungus grows hyphae that form a network of interconnected mycelial cells through and around the discrete particles of the substrate fraction to obtain a myceliated substrate ([0049]). Because the fungus expands around and throughout the substrate, it is interpreted to expand and dominate the substrate. Therefore the art is interpreted to teach incubation for a time and at a temperature that allows domination as claimed.

Claim 1 teaches “thereafter adding nutrients to said first incubated mixture to form a second mixture”. Examiner notes the claim does not recite adding nutrients during incubation. The term “thereafter” is interpreted to mean after incubation, nutrients are added. Any substance capable of providing nutrition is interpreted to read on a nutrient.

Examiner also notes the claimed method uses open claim language (i.e. comprising). This is interpreted to mean additional steps are permitted between each of the recited steps.

 to grow hyphae and to allow the hyphae to form a network of interconnected mycelia cells through and around discrete particles of the remaining fraction of the substrate to obtain a second myceliated substrate ([0021]).  The art teaches the second myceliated substrate is combined with supplemental nutritional material and incubated for a period of time to allow the fungus in the discrete particles of myceliated substrate to grow hyphae and to allow the hyphae to form a network of interconnected mycelia cells through and around discrete particles of the remaining fraction of the substrate to obtain a third myceliated substrate ([0022]).

The combination of the second myceliated substrate with “supplemental nutritional material” reads on “adding nutrients” as recited in claim 1. Said combination is interpreted to form a second mixture.

Examiner notes claim 1 recites the following:
Incubating said second mixture in a second phase of fungal expansion for a time and at a temperature sufficient to allow said fungal inoculum to bond said discrete particles into a self-supporting biocomposite

As set forth above, the art teaches the myceliated substrate is incubated for a period of time to allow the fungus in the discrete particles of myceliated substrate to grow hyphae and to allow the hyphae to form a network of interconnected mycelia cells through and around discrete particles of the remaining fraction of the substrate to obtain a third myceliated substrate

Formation of an interconnected network around discrete particles is interpreted to read on bonding. Examiner notes claim 15 of Winiski teaches this step forms “a self-supporting composite material”. 

Claim 1 has been amended to recite the first mixture and second mixture comprise aeration. Examiner notes both mixtures comprise substrate and fungal inoculum.
Winiski teaches the inoculated substrate is filled into bags or containers that have a porosity which allows for gas exchange and aerobic respiration (see [0070] [0154]).

While Winiski teaches each claim limitation, the art does not do so with sufficient specificity to anticipate the claim. 

As set forth above, Winiski teaches the fungal inoculum can be Basidiomycetes, Ascomycetes or Zygomycetes ([0029]). It would have been obvious to choose a species that is a member of Basidiomycetes. The person of ordinary skill in the art would have been motivated to do so because KSR Rationale E indicates that “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and commonsense” (MPEP 2143 “Rationale E. Obvious to Try” section).  In this case, Winiski teaches Basidiomycetes can successfully be used in the disclosed method. Therefore the skilled artisan would have had a reasonable expectation of success.

Examiner notes the Instant Specification does not provide a definition for aeration. Claim 1 does not recite any steps for aeration. Examiner interprets aeration to mean exposure to air. While Winiski does not explicitly state incubation of the first and second mixture comprise aeration, incubation under these conditions would have been obvious. As set forth above, both mixtures comprise substrate and fungal inoculum. It would have been obvious to incubate under aeration. One would have been motivated to do so since Winiski teaches inoculated substrate (hence, containing fungal inoculum and substrate) is filled into bags or containers that have a porosity which allows for gas exchange and aerobic respiration. One would do so to allow aerobic respiration of the inoculum, as taught by Winiski. One would have had a reasonable expectation of success since Winiski teaches the use of either bags or containers that allow gas exchange. Therefore claim 1 is rendered obvious as claimed (claim 1).

As set forth above, Winiski teaches the use of a bag or container. A cavity is a space or hole in something (Collins Dictionary). A bag or container (hence, a vessel) that is able to hold an inoculated substrate inherently comprises a space (hence, a cavity). Therefore claim 3 is included in this rejection (claim 3).

As set forth above, Winiski teaches the myceliated substrate is added to remaining substrate (See Figure 2). Therefore the art is interpreted to inherently teach a second vessel. Because the vessel holds both components, it must contain a space (hence, a cavity). Therefore claim 4 is included in this rejection (claim 4).

Examiner notes the Instant Specification discloses mixing Basidiomycetes and a substrate of discrete particles forms a pourable mixture ([0009] [0046]). Because Winiski teaches a mixture of fungal inoculum and a substrate of discrete particles, the mixture must be a pourable mixture. Therefore claim 9 is included in this rejection (claim 9).

The rejection of claim 4 above is reiterated. Winiski teaches inoculated substrate is filled bags or containers (hence, vessels) ([0070]). Claim 10 does not recite what said predetermined height is. Because the art teaches the bag or container is filled, it must be filled to a predetermined height. Thus, claim 10 is included in this rejection (claim 10).

As set forth above, Winiski teaches a composition that is bonded together and self-supporting. Therefore it is interpreted to have a shape conforming the second vessel cavity. Claim 13 is included in this rejection (claim 13).

Winiski teaches a lignocellulosic substrate (Abstract; [0006]; “Lignocellulose Particles” of Example 1). Therefore claim 18 is included in this rejection (claim 18). The art teaches wood chips ([0045]). Therefore claim 19 is included in this rejection (claim 19).

claims 22-23).

Winiski suggests the use of Trametes versicolor as a fungal species ([0070]). Therefore claim 24 is included in this rejection (claim 24).

Therefore Applicant’s Invention is rendered obvious as claimed.

Claims 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Winiski in view of Wang et al. (Chemical and structural factors influencing enzymatic saccharification of wood from aspen, birch and spruce. Biomass and Bioenergy. Volume 109, February 2018, Pages 125-134).


Claim 18 is rejected on the grounds set forth above. The teachings of Winiski are reiterated, Winiski explicitly teaches the use of lignocellulosic particles. Winiski teaches the use of wood, including wood chips ([0045]). Examiner notes the art teaches the use of hardwood ([0070]).

The art is silent regarding the use of Aspen wood.

As evidenced by Wang, Aspen wood is a hardwood (page 125, second paragraph of Introduction). Said wood contains lignocellulose (first paragraph of Introduction).

claim 20). Winiski teaches the use of wood chips (supra). Therefore the use of Aspen wood chips is rendered obvious (claim 21).

Therefore Applicant’s Invention is rendered obvious as claimed.

Claims 11, 15 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Winiski in view of McIntyre et al. (Stiff Mycelium Bound Part and Method of Producing Stiff Mycelium Bound Parts. 20150038619) as evidenced by Merriam Webster (definition: desiccate).

Claim 4 is rendered obvious on the grounds set forth above. The teachings of Winiski et al. are reiterated.
While Winiski is interpreted to teach adding a mixture comprising a fungal inoculum and a lignocellulosic substrate to a vessel, the art is silent regarding compacting the mixture (claim 11).



Winiski is silent regarding desiccation (claim 25).

McIntyre teaches a method of making a self-supporting composite body comprising a substrate of discrete particles and a network of interconnected mycelia cells extending through and around the discrete particles and bonding the discrete particles together. The art teaches the method “includes comprising a mass of biocompatible material comprised of discrete particles and a network of interconnected mycelia” (Abstract; [0008]). The art teaches doing so to impart a desired shape ([0113]).

It would have been obvious to compress the mixture taught by Winiski. One would have been motivated to do so in order to form the material into a desired shape, as taught by McIntyre. One would have had a reasonable expectation of success since McIntyre teaches comprising fungus and a substrate of discrete particles can be compressed. One would have expected similar results since both references are directed to compositions comprising mycelium and discrete substrate particles. Therefore claim 11 is rendered obvious as claimed (claim 11).

McIntyre teaches forming “blocks” of material to create bio-based products ([0112]).

It would have been obvious to form a block using Winiski’s material. One would have been motivated to do so to form a biobased product, as taught by McIntyre. One would claim 15).

McIntyre teaches treating with dry hot air to remove moisture and inactivate the mycelium (fungus) ([0099]).

As evidenced by Merriam-Webster, desiccate means to dry out. It would have been obvious to desiccate the product taught by Winiski. One would have been motivated to do so since McIntyre teaches desiccation a material comprising mycelium and a substrate to remove moisture ad inactivate the fungus. The skilled artisan would have expected success since McIntyre teaches it is possible to desiccate a composition comprising the same components taught by Winiski. One would have expected similar results since both references are directed to compositions comprising mycelium and discrete substrate particles. Therefore claim 25 is rendered obvious as claimed (claim 25).

Therefore Applicant’s Invention is rendered obvious as claimed.

Claims 4, 12, 14-16 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Winiski in view of Bayer et al. (Method for producing grown materials and products made thereby. US20080145577) as evidenced by Merriam Webster (definition: desiccate).

Claim 4 is rendered obvious on the grounds set forth above. The teachings of Winiski et al. are reiterated.

Winiski does not teach the use of a second vessel with a cavity that is larger than that cavity of the first vessel (claim 12).

Winiski does no teach the use of an insert to define a plurality of cavities (claim 14).


Winiski does not teach whether the self-supporting material can be shaped into a block (claim 15). The art does not teach cutting said block (claim 16).

Winiski is silent regarding desiccation (claim 25).

Bayer et al. teach a composite material is comprised of a substrate of discrete particles and a network of interconnected mycelia cells bonding the discrete particles together (Abstract). The composite material is made by inoculating a substrate of discrete particles and a nutrient material with a preselected fungus (Abstract). Bayer teaches it can be shaped like a block (see Figure 6). The art teaches the product is suitable as a building material in block form ([0273]).  Bayer teaches after drying, the now completed composite is suitable for direct application within a wall, or can be post processed to include other features or additions including water resistant skins, stiff exterior panel faces, and paper facings ([0152]). Examiner notes Bayer teaches the use of a layered enclosure based manufacturing technique ([0114]). The art teaches disposition in an 

It would have been obvious to use a second vessel cavity that is larger. One would do so to produce a biomaterial with increased size.  The MPEP teaches changes in size or proportion does not confer patentability if the function would be the same (MPEP 2144.04). Changing the size of the composition by using a larger second vessel is not interpreted to change the function of the composition. Therefore claim 12 is rendered obvious (claim 12).

Examiner notes Bayer teaches the following ([0206]-[0213]).
One way of adding an engineered structure to mycelium composites is to produce a digestible or non-digestible 3-d framework within which the mycelium grows. This framework may be formed from the group including: starch, plastic, wood, or fibers. This framework may be oriented orthogonally or oriented in other ways to produce mycelia growth primarily along the axis's of the grid. Additionally, this grid may be flexible or rigid. Spacing between grid members can range from 0.1 mm to upwards of 10 cm.
Growth along these engineered grids or lattices results in mycelium composites with highly organized hyphae strands allowing the design and production of composites with greater strength in chosen directions due to the organized nature of the supporting mycelia structure.
Such an arrangement also allows the development of organized mycelium structures composed primarily of hyphae rather than of bulking and nutritional particles.
To produce one embodiment of such a structure the following steps are taken:
Referring to FIG. 14, a three-dimensional lattice, formed of sets of 1 mm×1 mm plastic grids 14 oriented orthogonally, is coated in a mixture of starch and water. This mixture is composed of 50% starch, and 50% tap water by volume. These materials were sourced as organic brown rice flour, and tap water, from the Troy N.Y. municipal water supply, respectively.
Plearotus ostreatus on a suitable nutrient carrier. The lattice and inoculum bed are then placed in an environment held at the correct temperature, between 55-95 degrees Fahrenheit, and humidity, between 75% RH and 100% RH, to stimulate mycelia growth.
FIG. 14 shows a cutaway of a grid based mycelium composite. Only two intersecting grids are shown, but the composite would actually be composed of a series of grids extending axially spaced 1 mm apart. Grid squares have an edge length of 1 mm. Here, mycelium 8 is shown growing through the grids 14. This thickly formed mycelia mat forms the bulk of the volume of the composite.
The mycelium is grown over and through the grid producing a dense network of oriented hyphae. Over time, the hyphae will interweave producing a dense 3-D mat. After 1 to 2 weeks of growth, the grid is removed from the incubator and dried, using either a convection oven, or other means to remove the water from the mycelium mass. Once dried the mycelia composite can be directly used, or post processed for other applications.

Therefore Bayer in interpreted to teach the use of an insert (i.e. a grid) to define a plurality of cavities. It would have been obvious to use inserts in the second vessel. One would have been motivated to do so to add an engineered structure to mycelium. One would use it in the second vessel to allow the composite material to produce a dense 3D mat as taught by Bayer. One would have expected similar results since both references are directed to compositions comprising mycelium and discrete substrate particles. Therefore claim 14 is rendered obvious as claimed (claim 14).

It would have been obvious to form a block using Winiski’s material. One would have been motivated to do so to form a building product, as taught by Bayer. One would have had a reasonable expectation of success since Bayer teaches comprising fungus and a substrate of discrete particles can be shaped into blocks. One would have expected similar results since both references are directed to compositions comprising mycelium claim 15).

Bayer teaches the blocks can be cut into sheets to form other products ([0281]). It would have been obvious to cut the blocks into sheets. One would have been motivated to do so since Bayer teaches doing so to form other products for use. One would have expected similar results since both references are directed to compositions comprising mycelium and discrete substrate particles. Therefore claim 16 is rendered obvious as claimed (claim 16). Baer teaches the materials formed can be “flexible” ([0290]). Therefore a sheet that is flexible is rendered obvious as claimed (claim 17).

As evidenced by Merriam-Webster, desiccate means to dry out. It would have been obvious to desiccate the product taught by Winiski. One would have been motivated to do so since Bayer teaches desiccation (drying) a material comprising mycelium and a substrate to make it suitable for industrial applications (i.e., within a wall). The skilled artisan would have expected success since Bayer teaches it is possible to desiccate a composition comprising the same components taught by Winiski. One would have expected similar results since both references are directed to compositions comprising mycelium and discrete substrate particles. Therefore claim 25 is rendered obvious as claimed (claim 25).

Therefore Applicant’s Invention is rendered obvious as claimed.

CONCLUSION

No Claims Are Allowed. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIE MOSS whose telephone number is (571) 270-7439. The examiner can normally be reached on Monday-Friday, 8am-5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the APIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

					/NATALIE M MOSS/                                                      Examiner, Art Unit 1653                                                                                                                                                  

                                                                                                                                                                                           
	




/SHARMILA G LANDAU/Supervisory Patent Examiner, Art Unit 1653